COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




IN RE:  MARIA MENDOZA,

                           Relator.

§
 
§
 
§
 
§
 
§
 
 § 



 
No. 08-10-00360-CV

AN ORIGINAL PROCEEDING IN

MANDAMUS

MEMORANDUM  OPINION

	Pending before the Court is a joint motion to dismiss this original proceeding.  The motion
is granted, and the proceeding is dismissed.  The previously filed motion to dismiss for lack of
subject matter jurisdiction is denied.

						GUADALUPE RIVERA, Justice
March 9, 2011

Before Chew, C.J., McClure, and Rivera, JJ.